Title: From Benjamin Franklin to Triol, Roux & Co., 12 April 1781
From: Franklin, Benjamin
To: Triol, Roux & Cie.


Gentlemen,
Passy April 12. 1781
I received yesterday the Letter you did me the honour of writing to me the 4th Instant. I shall take care to forward Copies of it by different Conveyances to Congress, and recommend it to their Consideration. It is only of one of their Loans that they pay the Interest in Europe, agreable to the Conditions of that Loan: But the Bills they draw for the Payment of that Interest are daily sold in America, by those who do not want Money in Europe, and your Correspondent there may purchase such Bills with the Interest Money he receives for you, and being sent to you they will be punctually paid by me here. It is certainly the Intention of Congress to do Justice to every body, and I am persuaded your Affair in America will not suffer by their fault, whatever it may by Accidents or the Mismanagement of your Agents. I have the honour to be, Gentlemen,
Messrs Triol Roux & Co Negociants à Marseilles.
